Order entered July 27, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00854-CV

                IN RE PECOS COUNTY APPRAISAL DISTRICT, Relator

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-01622

                                           ORDER
                      Before Justices Lang-Miers, Fillmore, and Stoddart

       Before the Court is relator’s July 26, 2018 petition for writ of mandamus in which relator

complains of the trial court’s June [sic] 9, 2018 “Order on Non-Parties’ Objections to Amended

Deposition to Pecos County Appraisal District” and the trial court’s July 9, 2018 “Order on

Discovery and For Confidentiality.”     Kinder Morgan Production Company, LLC (“Kinder

Morgan”) seeks mandamus relief from the same orders in an original proceeding styled In re

Kinder Morgan Production Company, LLC and docketed under cause number 05-18-00834-CV.

       On the Court’s own motion, we ORDER cause number 05-18-00854-CV

CONSOLIDATED into cause number 05-18-00834-CV. We DIRECT the Clerk of Court to

remove all documents from cause number 05-18-00854-CV and refile them in cause number 05-

18-00834-CV and to treat cause number 05-18-00854-CV as a closed case. We ORDER that all

future pleadings be filed in and bear only cause number 05-18-00834-CV.
       By order dated July 24, 2018, this Court requested that the real party in interest and

respondent file responses to the petition for writ of mandamus filed in cause number 05-18-

00834-CV. We now request that the real party in interest and respondent also file responses to

the petition for writ of mandamus filed by Pecos County Appraisal District. We DIRECT the

real party in interest and respondent to include any responses to the petition for writ of

mandamus filed by Pecos County Appraisal District in their responses to the Kinder Morgan

petition. The consolidated responses shall be filed by August 15, 2018.

                                                   /s/     ROBERT M. FILLMORE
                                                           JUSTICE